Citation Nr: 0838581	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  04-12 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for stress fractures, left tibia, (left tibia 
disability) prior to November 25, 2005, and a rating in 
excess of 20 percent after November 25, 2005.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for stress fractures, right tibia, (right tibia 
disability) prior to November 25, 2005, and a rating in 
excess of 20 percent after November 25, 2005.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 10, 2003, to July 
17, 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted the veteran entitlement to 
service connection for stress fractures of the left and right 
tibias, assigning a 0 percent evaluation for the left tibia 
and a 10 percent evaluation for the right tibia, both of 
which were effective July 18, 2003.

In a January 2006 rating decision the RO granted the veteran 
a 10 percent evaluation, effective July 18, 2003, for her 
left tibia disability, and a 20 percent evaluation, effective 
November 25, 2005, for both her left and right tibia 
disabilities.  An April 2006 supplemental statement of the 
case (SSOC) continued the above noted ratings.

In February 2007, the Board remanded the veteran's current 
claims so that the veteran could be afforded a Board hearing.  
The veteran was scheduled for a June 2007 Board hearing 
before a Veterans Law Judge at the RO, but did not appear or 
indicate any desire to reschedule.  See 38 U.S.C.A. § 
20.704(d) (2008).

The issues have been re-characterized to comport to the 
current medical evidence of record.


FINDINGS OF FACT

1.  At no period after July 18, 2003, is the veteran's left 
tibia disability shown to manifest ankylosis, subluxation or 
lateral instability, dislocated semilunar cartilage with 
frequent episodes of locking, pain, and effusion, symptomatic 
removal of semilunar cartilage, genu recurvatum, a 
compensable degree of limitation of motion, or impairment of 
the tibia and fibula that manifests malunion of any degree of 
severity.  
2.  At no period after July 18, 2003, is the veteran's right 
tibia disability shown to manifest ankylosis, subluxation or 
lateral instability, dislocated semilunar cartilage with 
frequent episodes of locking, pain, and effusion, symptomatic 
removal of semilunar cartilage, genu recurvatum, a 
compensable degree of limitation of motion, or impairment of 
the tibia and fibula that manifests malunion of any degree of 
severity.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the service-connected left tibia disability prior to 
November 25, 2005, and in excess of 20 percent for the 
service-connected left tibia disability after November 25, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5256-5263 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for the service-connected right tibia disability prior to 
November 25, 2005, and in excess of 20 percent for the 
service-connected right tibia disability after November 25, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5256-5263 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The issue of the evaluation to be assigned the now-service 
connected left and right tibia disabilities is a "downstream" 
issue.  Hence, additional notification is not required.  See 
Hartman v. Nicholson, 19 Vet. App. 473 (2006) aff'd by 
Hartman v. Nicholson, No. 06-7303 (Fed. Cir. Apr. 5, 2007).  
Notwithstanding, the RO provided the appellant with pre-
adjudication notice with regard to entitlement to service 
connection in an August 2003 letter.  Additional notice, 
including that concerning the issues of establishing higher 
evaluations and effective dates, was provided by a March 2006 
letter.  The claim was subsequently re-adjudicated in an 
April 2006 supplemental statement of the case (SSOC).  The 
veteran had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  

VA has obtained service medical records (SMRs), assisted the 
veteran in obtaining evidence, afforded the veteran medical 
examinations and opinions as to the nature and severity of 
her left and right tibia disabilities, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks evaluations in excess of 10 percent for 
left and right tibia disabilities prior to November 25, 2005, 
and evaluations in excess of 20 percent for left and right 
tibia disabilities after November 25, 2005.

The RO originally granted service connection for stress 
fractures, left and right tibia, in October 2003, assigning a 
10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5271 for the right tibia and a 0 percent rating for the 
left tibia under that same diagnostic code.  Both 
disabilities were given effective dates of July 18, 2003.  In 
a January 2006 rating decision the RO increased the 
disability rating for the left tibia to 10 percent under 38 
C.F.R. § 4.71a, DC 5299-5262, effective July 18, 2003, and to 
20 percent under that same diagnostic code, effective 
November 25, 2005; and increased the veteran's right tibia 
disability rating to 20 percent under 38 C.F.R. § 4.71a, DC 
5299-5262, effective November 25, 2005.  The veteran contends 
that she is entitled to a rating in excess of 10 percent for 
her left and right tibia disabilities prior to November 25, 
2005, and in excess of 20 percent after November 25, 2005.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (2008); 38 C.F.R. § 4.1 (2008).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2008).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection, or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, slip op. at 4 and 5 (U.S. Vet. 
App. Nov. 19, 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b) (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59 (2008).  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The tibia can be rated under Diagnostic Codes 5256, 5257, 
5258, 5259, 5260, 5261, 5262, and 5263.  38 C.F.R. § 4.71a.  
Because the veteran is rated under DC 5299-5262, which 
encompasses impairment of the tibia resulting in knee or 
ankle disability, assigning multiple ratings for the 
veteran's left and right tibia disabilities based on the same 
symptoms or manifestations in the knee or ankle would 
constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2008).  
However, lateral instability and degenerative arthritis of 
the knee may be rated separately under DCs 5257 and 5003.  
VAOPGCPREC 23-97 (1997).  See also Esteban, 6 Vet. App. at 
261 (1994) [separate disabilities arising from a single 
disease entity are to be rated separately]; but see 38 C.F.R. 
§ 4.14 [the evaluation of the same disability under various 
diagnoses is to be avoided].  The Board has also considered 
whether separate ratings may be granted based on limitation 
of flexion (DC 5260) and limitation of extension (DC 5261) of 
the same knee joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 
59990 (2004).

When range of motion findings do not support a compensable 
evaluation under Diagnostic Codes 5260 and 5261, Diagnostic 
Code 5003 provides that when the limitation of motion of the 
specific joint involved is non-compensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion.  See 38 C.F.R. § 4.71a, DC 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See also 38 C.F.R. § 4.59 (2007).  The veteran has 
received a compensable rating for both tibia disabilities 
under Diagnostic Code 5262 based on having at least slight 
knee and ankle disabilities since July 18, 2003, and 
therefore, regardless of whether DC 5003 even applies to her 
disabilities, a 10 percent rating under DC 5003 is not for 
application for either of her ankle or knee joints.  See 
C.F.R. § 4.71a, DC 5003.

SMRs dated in July 2003 note that the veteran complained of 
pain and swelling in her ankles, and the treating clinician 
noted a diagnosis of rule out stress fracture.  SMRs dated 
later in July 2003 note that the veteran had a bone scan and 
was given a diagnosis of stress fracture to the right and 
left tibias.  It was noted that she should use crutches for 
4-6 weeks.

A VA examination was conducted in August 2003.  The examiner 
noted that the veteran complained of pain in her both her 
ankles and knees.  The examiner noted that there was no 
objective evidence of deformity, angulation, or false motion, 
and that there was no malunion, nonunion, or loose motion.  
Tenderness on both tibia was seen, no drainage or edema was 
noted, but there was some painful motion in the ankle.  There 
was no weakness.  The hips and knees were noted to have full 
range of motion.  A diagnosis of stress fracture at multiple 
levels of both tibiae, "total seven service-connected," was 
given.

VA treatment records dated in February 2004 note that the 
veteran's bilateral legs hurt, but that x-rays conducted for 
the August 2003 VA examination were unremarkable.  An 
assessment of bilateral lower leg and ankle pain and rule out 
stress fracture was given.

VA treatment records dated in April 2004 note that the 
veteran has a history of bilateral tibial stress fractures.  
Following imaging, the treating physician noted an impression 
of interval significant improvement in patchy sclerosis in 
the distal tibias, with only residual patchy density seen in 
the distal right tibias, which may represent healing stress 
fractures.  

A VA examination was conducted in November 2005.  It was 
noted that the veteran did not use crutches, braces, or 
corrective shoes.  There was no objective evidence of 
deformity, no angulation, no false motion, and no shortening.  
It was noted that there was no malunion, nonunion, loose 
motion, or ankylosis.  There was tenderness from the middle 
to the lower part of the tibia bilaterally and mild edema.  
Both the knee and ankle joints were noted to be involved, and 
both were painful.  The right knee had flexion of 0 to 136 
degrees and full extension, and the left knee had flexion of 
0 to 120 degrees and full extension.  Repeated movement of 
the knee showed that the range of motion was additionally 
limited by 10 degrees, but there was no increase in weakness 
or fatigue despite there being a mild increase in lack of 
endurance.  A diagnosis of stress fracture of the tibia, 
bilaterally, was given.

Under DC 5256, ankylosis of the knee manifesting in a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees, warrants a 30 percent rating.  
Under DC 5257, moderate and severe recurrent subluxation or 
lateral instability warrants a 20 and 30 percent rating, 
respectively.  The word "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Under DC 
5258, semilunar cartilage, dislocated, with frequent episodes 
of "locking," pain, and effusion into the joint warrants a 
20 percent rating.  Under DC 5259, symptomatic removal of 
semilunar cartilage warrants a maximum 10 percent rating.  
Under DC 5263 genu recurvatum warrants a maximum 10 percent 
rating.  38 C.F.R. § 4.71a.  Respectively, neither the 
veteran's right or left knee has ever been diagnosed with 
ankylosis, subluxation or lateral instability, dislocated 
semilunar cartilage, removal of semilunar cartilage, or genu 
recurvatum.  Therefore, DCs 5256, 5257, 5258, and 5263 are 
not for application.  

Under DC 5262, impairment of the tibia and fibula, 
manifesting malunion, with moderate or marked knee or ankle 
disability warrants respective 20 and 30 percent ratings.  
The word "moderate" and "marked" are not defined in the VA 
Schedule for Rating Disabilities.  The veteran's tibia and 
fibula, though perhaps impaired, have never been diagnosed 
with, or otherwise noted as having, malunion with a moderate 
or marked knee or ankle disability.  Indeed, the August 2003 
and November 2005 VA examinations show that the veteran has 
no malunion, nonunion, or loose motion as required for 
ratings in excess of 10 percent under 38 C.F.R. § 4.71a DC 
5262, during any period prior to or after November 25, 2005.  
Despite these findings the Board will not disturb the 
veteran's current ratings under DC 5299-5262.  

Under DC 5260 when the leg has flexion limited to 30 degrees, 
a 20 percent rating is warranted, and under DC 5261 extension 
limited to 15 degrees warrants a 20 percent rating.  A 30 
percent rating is warranted under DC 5260 when the leg has 
flexion limited to 15 degrees, and under DC 5261 extension 
limited to 20 degrees warrants a 30 percent rating.  38 
C.F.R. § 4.71a.  The August 2003 VA examination noted that 
the veteran's knees have a full range of motion.  The 
clinical findings at the November 2005 VA examination show 
the veteran's right knee, taking into account the 10 degrees 
of limitation of motion lost following repeated motion, had 
flexion of 0 to 126 degrees and full extension.  Her left 
knee had flexion of 0 to 90 degrees and full extension.  38 
C.F.R. § 4.71, Plate II (2004), reflects that normal flexion 
and extension of a knee is from zero degrees of extension to 
140 degrees of flexion.  The VA examination report of record 
clearly indicate that the veteran's right and left legs do 
not have flexion limited to 45 degrees or extension limited 
to 10 degrees, and hence her right and left tibia 
disabilities do not warrant compensable ratings under DC 5260 
or DC 5261. 

The disabling effects of pain have been considered in 
evaluating the veteran's service-connected right and left 
tibia disabilities, as indicated in the above discussions.  
See DeLuca, supra.  The veteran's complaints of pain, and the 
examiner's observations of pain and painful motion, were 
considered in the level of impairment and loss of function 
attributed to her disability.  

In numerous documents of record, the veteran contends that 
the severity of her right and left tibia disabilities merit a 
higher rating.  The veteran is competent to report the 
symptoms that she has experienced, but she is not competent 
to offer an opinion as to matters requiring medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the veteran's lay assertions have been 
considered, they do not outweigh the medical evidence of 
record, which shows that the criteria for a disability rating 
higher than 10 percent prior to November 25, 2005, and a 
disability rating higher than 20 percent after November 25, 
2005, have not been met for either the veteran's left or 
right tibia disabilities.  Gilbert v. Derwinski, 1 Vet. App. 
49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a, DCs 5256-5263.

The evidence clearly shows that, at no time since the 
effective date of her current 10 percent ratings, July 18, 
2003, have the manifestations of either of the veteran's 
tibia disabilities met or nearly approximated the criteria 
for a rating in excess of 10 percent.  Likewise, at no time 
since the effective date of her current 20 percent ratings, 
November 25, 2005, have the manifestations of either of the 
veteran's tibia disabilities met or nearly approximated the 
criteria for a rating in excess of 20 percent.  Accordingly, 
additional staged ratings are not for application.  See Hart 
v. Mansfield, No. 05-2424, slip op. at 4 and 5.

The Board has considered whether the veteran's disability 
picture warrants a compensable rating on an extraschedular 
basis.  The regulation permits extra-schedular rating when 
"the schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  However, while the 
veteran has reported an inability to work, there is no 
evidence of record indicating that there exist such factors 
as marked interference with employment or frequent periods of 
hospitalization resulting from her service-connected tibia 
disabilities.  

The preponderance of the evidence is against a rating in 
excess of 10 percent prior to November 25, 2005, and in 
excess of 20 percent after November 25, 2005; there is no 
doubt to be resolved; and higher ratings for left and right 
tibia disabilities are not warranted.  Gilbert v. Derwinski, 
1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.




ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for stress fractures, left tibia, (left tibia 
disability) prior to November 25, 2005, and a rating in 
excess of 20 percent after November 25, 2005, is denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for stress fractures, right tibia, (right tibia 
disability) prior to November 25, 2005, and a rating in 
excess of 20 percent after November 25, 2005, is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


